

Exhibit 10.6
 
AMENDMENT NO. 3 TO AGREEMENT AND PLAN OF MERGER



This Amendment No. 3 (the “Amendment”), entered into September 28, 2009, to the
Agreement and Plan of Merger (the “Agreement” or “Merger Agreement”), executed
on or around May 22, 2009, and amended on or around July 8, 2009 and on July 15,
2009, by and between SARS Corporation (“SARS”), a corporation formed under the
laws of the State of Nevada, and/or its assignees, Environmental Insulation, LLC
(“EI”), a limited liability company formed under the laws of the State of
Nevada, EI Acquisition Corp. (the “EI Merger Sub”), a corporation to be formed
under the laws of the State of Nevada and a wholly owned subsidiary of SARS,
ESDD, LLC (“ESDD”), a limited liability company formed under the laws of the
State of Tennessee, ESDD Acquisition Corp., a corporation to be formed under the
laws of the State of Nevada and a wholly owned subsidiary of SARS (the “ESDD
Merger Sub”), Alternatech, Inc. (“Alternatech”), a corporation formed under the
laws of the State of Illinois, Alternatech Acquisition Corp. (the “Alternatech
Merger Sub”), a corporation to be formed under the laws of the State of Nevada
and a wholly owned subsidiary of SARS, Associated Mechanical, Inc. (“AMI”), a
corporation formed under the laws of the State of Illinois, AMI Acquisition
Corp. (the “AMI Merger Sub”), a corporation to be formed under the laws of the
State of Nevada and a wholly owned subsidiary of SARS, Swank Enterprises, Inc.
(“SEI”) d/b/a Art and Print, Inc. (“A&P”), a corporation formed under the laws
of the State of Illinois, A&P Acquisition Corp. (the “A&P Merger Sub”), a
corporation to be formed under the laws of the State of Nevada and a wholly
owned subsidiary of SARS  and R.J. Power Plumbing & Heating Company (“RJP”), a
corporation formed under the laws of the State of Illinois, RJP Acquisition
Corp. (the “RJP Merger Sub”), a corporation to be formed under the laws of the
State of Nevada and a wholly owned subsidiary of SARS.  Hereinafter, EI, ESDD,
Alternatech, AMI, A&P and RJP shall be referred to collectively as the
“Acquisition Entities.”  The Agreement and amendment thereto are attached as
Exhibit A:


WHEREAS, the Parties desire to complete the Merger Agreement of the Acquisition
Entities into FasTech Services, Inc., a Nevada corporation and wholly owned
subsidiary of SARS;


WHEREAS, the Parties now wish to amend the Agreement to facilitate the
completion of the Merger Agreement, as set forth herein; and


WHEREAS, except as set forth herein, all other terms to the Agreement shall
remain in full force and effect.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, it is hereby covenanted and agreed to by the Parties as follows:




1.  
Section 1.01(a) of the Merger Agreement is deleted in its entirety, the
obligations previously contained therein are hereby waived in their entirety,
and replaced with the following language:



“ (a)           As mutual consideration for the exchange of the Exchange Shares
and the Merger Shares, the Parties shall undertake, on a “best efforts” basis,
to raise up to Ten Million U.S. Dollars ($10,000,000), which shall be secured in
connection with the Execution (defined herein, below) in order to satisfy
certain identified liabilities, provide working capital and facilitate the
expansion and restructuring of the balance sheets for the Surviving Entities
resulting from the Merger (the “Financing”).  The Financing shall not be a
condition either precedent or subsequent to the Closing;


2.  
Section 1.01(e) of the Merger Agreement is hereby stricken from the Merger
Agreement and deleted in its entirety, the obligations previously contained
therein are hereby waived in their entirety, and not replaced with any language
whatsoever.



3.  
Section 1.01(3) of the Merger Agreement is deleted in its entirety, the
obligations previously contained therein are hereby waived in their entirety,
and replaced with the following language:



“(g)           SARS shall undertake, on a “best efforts” basis, to secure a
credit facility to effectuate the assumption of certain liabilities as agreed
between the Parties, in order to consolidate such liabilities into one (1)
central credit facility.”


4.  
Section 5.03(g) of the Merger Agreement is hereby stricken from the Merger
Agreement and deleted in its entirety, the obligations previously contained
therein are hereby waived in their entirety, and not replaced with any language
whatsoever.



5.  
Except as set forth herein, all other terms to the Agreement shall remain in
full force and effect.



6.  
This Amendment to the Merger Agreement, and the Agreement itself, set forth the
entire understanding and agreement of the parties, and supersede any and all
prior contemporaneous oral or written agreements or understandings between the
parties as to the subject matter of this Amendment.  This Amendment shall be
governed by the laws of the State of Washington.

 
7.  
This Amendment may be executed by facsimile and in one (1) or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 


 
[Remainder of this page left intentionally blank; signature page to follow]

 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Parties have executed this Amendment on the date
indicated above:




SARS CORPORATION
   





By:           /s/ Clayton Shelver                                           
Name: Clayton Shelver
Its:      Director, Chief Technical Officer
 





FASTECH SERVCES, INC.






By:           /s/ Clayton Shelver                                           
Name: Clayton Shelver
Its:      Authorized Officer


ENVIRONMENTAL INSULATION, LLC


 
 
By:
/s/ Mark Swank
   

Name:
Mark Swank

Title:           Manager




ESDD, LLC


 
 
By:
/s/ Frank Bonadio
   

Name:
Frank Bonadio

Title:           Manager



ALTERNATECH, INC.


 
 


By:
/s/ Frank Bonadio
   

Name:
Frank Bonadio

Title:
President







ASSOCIATED MECHANICAL, INC.


 
 


By:
/s/ Frank Bonadio
   

Name:
Frank Bonadio

Title:
President





SWANK ENTERPRISES, INC. d/b/a ART & PRINT, INC.




 
 
By:
/s/ Frank Bonadio
   

Name:
Frank Bonadio

Title:
President





R.J. POWER PLUMBING & HEATING COMPANY




 
 
By:
/s/ Frank Bonadio
   

Name:
Frank Bonadio

Title:           President
